


110 HR 2561 IH: FAST Borders Act of 2007
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2561
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2007
			Mr. Dent introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To protect the United States by targeting terrorists at
		  the border, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fast and Secure Travel at the Borders
			 Act of 2007 or the FAST Borders Act of 2007.
		2.Findings of the
			 9/11 commissionCongress finds
			 that the National Commission on Terrorist Attacks Upon the United States
			 (commonly referred to as the 9/11 Commission) concluded the following:
			(a)The small
			 terrorist travel intelligence collection and analysis program currently in
			 place has produced disproportionately useful results. It should be expanded.
			 Since officials at the border encounter 12 travelers and their documents first
			 and investigate travel facilitators, they must work closely with intelligence
			 officials..
			(b)Information
			 systems able to authenticate travel documents and detect potential terrorist
			 indicators should be used at consulates, at primary border inspection lines, in
			 immigration service offices, and intelligence and enforcement
			 units..
			(c)The
			 President should direct the Department of Homeland Security to lead the effort
			 to design a comprehensive screening system, addressing common problems and
			 setting common standards with systemwide goals in mind..
			(d)A screening system looks for
			 particular, identifiable suspects or indicators of risk. It does not involve
			 guesswork about who might be dangerous. It requires frontline border officials
			 who have the tools and resources to establish that people are who they say they
			 are, intercept identifiable suspects, and disrupt terrorist
			 operations..
			3.Automated
			 targeting system for persons entering or departing the United States
			(a)In
			 generalThe Secretary of Homeland Security, acting through the
			 Commissioner of Customs and Border Protection, may establish an automated
			 system for the purpose of the enforcement of United States law, including laws
			 relating to antiterrorism and border security, to assist in the screening of
			 persons seeking to enter or depart the United States (in this section referred
			 to as the system).
			(b)Administrative
			 process To correct informationThe Secretary, acting through the
			 Commissioner, shall ensure that an administrative process is established, or
			 application of an existing administrative process is extended, pursuant to
			 which any individual may apply to correct any information retained by the
			 system established under subsection (a). Nothing in this section shall be
			 construed as creating a private right of action and no court shall have
			 jurisdiction based on any of the provisions of this section to hear any case or
			 claim arising from the application of the system or the corrective
			 administrative process established or applied under this subsection.
			(c)Rule of
			 constructionNothing in this section shall be construed as
			 abrogating, diminishing, or weakening the provisions of any Federal or State
			 law that prevents or protects against the unauthorized collection or release of
			 personal records.
			(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this section.
			4.Passenger and
			 crew manifests for vessels, vehicles, and aircraft arriving in or departing
			 from the United StatesPart II
			 of title IV of the Tariff Act of 1930 (19 U.S.C. 1431 et seq.) is amended by
			 inserting after section 434 the following new section:
			
				435.Passenger and
				crew manifests for vessels, vehicles, and aircraft arriving in or departing
				from the United States
					(a)Passenger and
				crew manifests requiredThe
				Commissioner of United States Customs and Border Protection of the Department
				of Homeland Security may require each vessel, vehicle, and aircraft arriving in
				the United States from, or departing the United States to, a foreign port or
				place to transmit to United States Customs and Border Protection a passenger
				manifest and crew manifest containing the information set forth in subsection
				(c) for each such arrival in or departure from the United States.
					(b)TransmissionA
				passenger manifest and crew manifest required pursuant to subsection (a) shall
				be transmitted to United States Customs and Border Protection in advance of
				arrival in or departure from the United States in such manner, time, and form
				as the Commissioner of United States Customs and Border Protection may
				prescribe by regulations.
					(c)InformationThe
				information to be provided with respect to each person listed on a passenger
				manifest or crew manifest required pursuant to subsection (a) may
				include—
						(1)the person’s
				complete name, date of birth, citizenship, gender, passport number and country
				of issuance, and alien registration number, if applicable; and
						(2)such other
				information as the Commissioner of United States Customs and Border Protection
				determines is necessary to enforce the customs, immigration, and other related
				laws of the United States, to ensure the transportation security of the United
				States, and to protect the national security of the United States.
						(d)Civil
				penaltyAny person who fails to provide accurate and full
				information in a passenger manifest or crew manifest required pursuant to
				subsections (a) and (c) or regulations issued thereunder, or fails to provide
				the manifest in the manner prescribed pursuant to subsection (b) or regulations
				issued thereunder, may be liable for a civil penalty of not more than $5,000
				with respect to each person listed on the manifest for whom such accurate or
				full information is not provided in accordance with such requirements.
					(e)Passenger name
				record information
						(1)RequirementThe
				Commissioner of United States Customs and Border Protection may require each
				commercial carrier arriving in the United States from, or departing the United
				States to, a foreign port or place to make available to United States Customs
				and Border Protection, upon the agency’s request, passenger name record
				information for each such arrival in or departure from the United States in
				such manner, time, and form as the Commissioner may prescribe by
				regulations.
						(2)Civil
				penaltyAny person who fails to provide passenger name record
				information required pursuant to paragraph (1) or fails to provide such
				information in the manner prescribed by the Commissioner of United States
				Customs and Border Protection may be liable for a civil penalty of not more
				than $5,000 with respect to each person for whom such information is not
				provided in accordance with such requirements.
						(f)Sharing of
				manifest and passenger name record information with other government
				agenciesThe Commissioner of United States Customs and Border
				Protection may provide information contained in passenger and crew manifests
				and passenger name record information received pursuant to this section to
				other government authorities in order to protect the national security of the
				United States or as otherwise authorized by law.
					(g)Consideration of
				economic impactPrior to issuing any final regulation under this
				section, the Commissioner of United States Customs and Border Protection shall
				consult with stakeholders from the transportation industry and assess the
				economic impact that the regulation would have on private industry.
					(h)Savings
				clauseNothing in this section abrogates, diminishes, or weakens
				the provisions of any Federal or State law that prevents or protects against
				the unauthorized collection or release of personal
				records.
					.
		
